Exhibit 10.22

INERGY HOLDINGS, L.P. LONG TERM INCENTIVE PLAN (“NRGP”)

RESTRICTED UNIT AWARD AGREEMENT

Holder:

Date of Grant:

Number of Restricted Units Awarded:

THIS AGREEMENT, dated as of, is between Inergy Holdings GP, LLC, a Delaware
limited liability company (“Inergy Holdings”) and
                                         (“Holder”).

RECITALS:

A. Effective June 20, 2005, Inergy Holdings GP, LLC established the Inergy
Holdings, L.P. Long-Term Incentive Plan (the “Plan”) under which Inergy Holdings
could grant to employees and consultants of Inergy Holdings and its Affiliates
and non-employee directors of Inergy Holdings (collectively, a “Participant”)
Restricted Units.

B. Holder is a valued and trusted employee of Inergy Holdings or one of its
Affiliates.

C. Inergy Holdings has elected to award Holder Restricted Units pursuant to and
in accordance with the Plan and this Agreement, in order that Holder thereby may
be induced to maintain an ownership interest in Inergy Holdings and to advance
the interests of Inergy Holdings and its Affiliates (collectively or
individually, the “Company”).

AGREEMENT:

In consideration of the mutual premises and covenants contained herein and other
good and valuable consideration paid by Holder to the Company, Inergy Holdings
and Holder agree as follows:

Section 1. Incorporation of Plan; Definitions

All provisions of this Restricted Unit Award Agreement and the rights of Holder
hereunder are subject in all respects to the provisions of the Plan and the
powers of the Committee therein provided. Capitalized terms used in this
Agreement but not defined shall have the meanings set forth in the Plan.



--------------------------------------------------------------------------------

Section 2. Grant of Restricted Units

Inergy Holdings hereby grants and awards to Holder, subject to the conditions
and restrictions set forth in this Agreement and in the Plan and as of the Date
of Grant identified above, that number of common units of Inergy Holdings
identified above opposite the heading “Number of Restricted Units Awarded” (the
“Units”), which Units will be “Restricted Units” within the meaning of Section 2
as defined therein of the Plan. The Units, which are being issued by Inergy
Holdings, will be issued in the name of Holder or a nominee of Holder as of the
Date of Grant, provided, however, that a certificate or certificates
representing the Units will not be delivered to Holder until such later date as
identified in Section 6 below.

Section 3. Restricted Period

Subject to any exceptions set forth elsewhere herein, the Units awarded
hereunder are subject to a Restricted Period such that the Units are
nontransferable and subject to risk of forfeiture until the Units become vested
in accordance with this Agreement. The Restricted Period shall lapse with
respect to certain Units on the vesting date for such Units (the “Vesting
Date”), as identified below. The Committee, in its sole discretion, may
accelerate the lapse of the Restricted Period for any or all of the Units if in
its judgment the performance of Holder has warranted such acceleration and/or
such acceleration is in the best interests of the Company.

Provided the Units have not already been forfeited pursuant to Section 5 and
subject to any exceptions listed elsewhere herein or in the Plan, the Restricted
Period for the Units shall lapse and the Units shall become vested on those
Vesting Dates identified below.

 

Number of Restricted Units

  

Vesting Date

(25% of the total number of Units granted hereunder)    Third (3rd) Anniversary
of Date of Grant (25% of the total number of Units granted hereunder)    Fourth
(4th) Anniversary of Date of Grant (50% of the total number of Units granted
hereunder)    Fifth (5th) Anniversary of Date of Grant

Section 4. Restrictions on Units

Subject to any exceptions set forth elsewhere herein, none of the Units awarded
hereunder or the rights relating thereto may be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of by Holder, and Holder agrees not
to sell, assign, transfer, pledge, hypothecate or otherwise dispose of such
Units or rights, during the Restricted Period prior to such Restricted Period
lapsing in accordance with the vesting schedule set forth above in Section

 

2



--------------------------------------------------------------------------------

3. As the Restricted Period lapses with respect to one of more Units, such
restriction on transfer shall terminate and the Units will become freely
transferable under this Agreement and the Plan, subject only to such further
limitations on transfer, if any, as may exist under applicable law or any other
agreement binding upon Holder.

Section 5. Possible Forfeiture of Units Prior to Vesting

Unless otherwise provided in the Plan, if Holder ceases to be a Participant of
the Company prior to one or more of the Vesting Dates for some or all of the
Restricted Units, (i) all unvested Restricted Units held by Holder shall
thereupon immediately be forfeited and returned to Inergy Holdings and (ii) all
rights to receive UDRs with respect to such Restricted Units, and any other
rights or benefits Holder may be entitled to by virtue of Holder’s possession of
the Restricted Units shall be forfeited. Upon such forfeiture, Holder shall have
no further rights under this Agreement.

Section 6. Certificates

One or more certificates representing the Units will be held by Inergy Holdings
(or its delegate) until the Vesting Dates for some or all of the Units, as set
forth in Section 4 of this Agreement, at which time a certificate or
certificates representing the Units then vesting will be issued to Holder.

Section 7. Acknowledgement of Rights of Inergy Holdings in Event of Change in
Control, Reorganization, Liquidation, Etc.

By executing this Agreement, the Holder agrees and acknowledges that in the
event of a Change in Control, or in the event Inergy Holdings, Inergy Holdings,
L.P., Inergy, L.P., Inergy Partners, LLC or Inergy GP, LLC shall become a party
to any partnership or corporate merger, consolidation, split up, spin-off,
reorganization, liquidation or other similar type of corporate event, the
Committee may take any of the actions as provided for in Section 6(e)(vii) of
the Plan without obtaining the Option Holder’s consent.

Section 8. UDRs

With respect to each Restricted Unit and prior to such Unit vesting and no
longer being subject to the Restricted Period, Holder shall be entitled to
receive an amount of cash equal to the per Unit cash distribution made by Inergy
Holdings, L.P. (the “Partnership”) to the holders of Common Units under the
agreement of Limited Partnership of Inergy Holdings, L.P. as may be amended from
time to time (the “Partnership Agreement”). Such UDRs shall be paid to Holder as
soon as reasonably practicable following the date of a distribution paid on such
Common Units. Under no circumstances shall Holder’s right to receive UDRs on the
Restricted Units be interpreted or construed as such Units not being subject to
the Restricted Period or as Holder having any rights as a holder of Common Units
greater than those set forth herein and in the Plan. Following a Vesting Date,
no UDRs shall be paid on any vested Unit, however, Holder shall be entitled to
any distribution made to holders of Common Units under the Partnership Agreement
with respect to such unrestricted Unit.

 

3



--------------------------------------------------------------------------------

Section 9. Voting Rights

Holder shall have such voting rights, if any, as are provided to the holders of
Common Units under the Partnership Agreement or as provided under applicable
law.

Section 10. Notice of Section 83(b) Election

If Holder desires to make an election under Section 83(b) of the Code relating
to the award of Restricted Units, Holder shall notify Inergy Holdings or its
delegate of such election within 30 days of the Date of Grant. Holder shall be
solely responsible for making such an Section 83(b) election and satisfying all
notice and filing requirements under the Code.

Section 11. Adjustments

Notwithstanding any provision herein to the contrary, in the event of any change
in the number of outstanding Units of the Partnership effected without receipt
of consideration therefor by the Partnership, by reason of a merger,
reorganization, consolidation, recapitalization, separation, liquidation, unit
dividend, unit split, unit combination or other change in the corporate
structure of the Partnership affecting the Units, the Restricted Units then
subject to this Agreement will be automatically adjusted to accurately and
equitably reflect the effect thereon of such change. In the event of a dispute
concerning such adjustment, the decision of the Committee will be conclusive.

Section 12. Applicable Law.

This Agreement will be governed by and construed in accordance with the laws of
the State of Delaware, excluding its conflict of laws provisions.

Section 13. Administration.

The authority to manage and control the operation and administration of this
Agreement shall be vested in the Committee, and the Committee shall have all
powers with respect to this Agreement as it has with respect to the Plan. Any
interpretation of the Agreement by the Committee and any decision made by it
with respect to the Agreement is final and binding.

Section 14. Amendment and Cancellation.

This Agreement may be amended or cancelled at any time provided both Inergy
Holdings and Holder consent to the terms of such amendment or cancellation.

Section 15. Notice

Whenever any notice is required or permitted hereunder, such notice must be in
writing and personally delivered or sent by mail. Any notice required or
permitted to be

 

4



--------------------------------------------------------------------------------

delivered hereunder shall be deemed to be delivered on the date which it was
personally delivered, or, whether actually received or not, on the third
business day after it is deposited in the United States mail, certified or
registered, postage prepaid, addressed to the person who is to receive it at the
address which such person has theretofore specified by written notice delivered
in accordance herewith. Inergy Holdings or Holder may change, at any time and
from time to time, by written notice to the other, the address previously
specified for receiving notices. Until changed in accordance herewith, Inergy
Holdings and Holder specify their respective addresses as set forth below:

 

Inergy Holdings

   Inergy Holdings GP, LLC    Two Brush Creek Boulevard, Suite 200    Kansas
City, Missouri 64112    Attention: Laura L. Ozenberger

Holder:

  

Section 16. Designation of Beneficiary

Holder may designate a person or persons to receive, in the event of the death
of Holder, any Units then vesting or other property then or thereafter
distributable relating to the Units. Such designation must be made either in the
space indicated at the end of this Agreement or upon forms supplied by and
delivered to Inergy Holdings or its delegate and may be revoked in writing. If
Holder fails effectively to designate a beneficiary, the estate of Holder will
be deemed to be the beneficiary of Holder with respect to any such Units or
other property.

Section 17. Execution of Agreement

In order to obtain all rights under this Agreement, Holder must sign and return
this Agreement to Inergy Holdings or its delegate within 30 days after the date
Inergy Holdings delivers this Agreement to Holder for execution. If Holder fails
to sign and return this Agreement to Inergy Holdings or its delegate within this
30-day period, the Committee may determine in its sole discretion that the award
of Units provided for herein shall be deemed void and never to have been
granted.

Section 18. Effect of Plan

Holder acknowledges that in the event of any inconsistency between the
provisions of this Agreement and the Plan, the provisions of the Plan will
control.

[The remainder of this page has intentionally been left blank; signature page
follows.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Inergy Holdings has caused this Agreement to be executed and
Holder has hereunto set his or her hand on the day and year first above written.

 

INERGY HOLDINGS GP, LLC

By:

 

 

Title:

 

 

HOLDER

 

 

Designation of Beneficiary

 

(Relationship to Holder)

 

 

(Name of Beneficiary)

 

(Street Address)

 

(City, State, Zip Code)

 

(Social Security Number)

 

6